

117 HR 4772 IH: Mark O’Brien VA Clothing Allowance Improvement Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4772IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Levin of California (for himself and Mr. Moore of Alabama) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the application and review process of the Department of Veterans Affairs for clothing allowance claims submitted by veterans, and for other purposes.1.Short titleThis Act may be cited as the Mark O’Brien VA Clothing Allowance Improvement Act. 2.Improvements to process of the Department of Veterans Affairs for clothing allowance claims(a)Process for clothing allowance claimsSection 1162 of title 38, United States Code, is amended—(1)by striking The Secretary under and inserting:(a)Eligibility requirementsThe Secretary, under;(2)in paragraph (2)—(A)by striking which (A) a physician and inserting: which—(A)a physician; and(B)by striking , and (B) the Secretary and inserting ; and(B)the Secretary; and(3)by adding at the end the following new subsections:(b)Continuous nature of paymentsPayments made to a veteran under subsection (a) shall continue on an automatically recurring annual basis until the earlier of the following:(1)The date on which the veteran elects to no longer receive such payments.(2)The date on which the Secretary determines the veteran no longer eligible pursuant to subsection (d).(c)Reviews of claim(1)Except as provided in paragraph (2)(B), the Secretary shall conduct reviews of the claim on which the clothing allowance is based to determine the continued eligibility of the veteran as follows:(A)Beginning not earlier than five years after the date on which a veteran initially receives a clothing allowance under this section and on a periodic basis thereafter.(B)Whenever the Secretary receives notice that the veteran no longer meets the requirements specified in subsection (a).(2)(A)The Secretary shall prescribe in regulations standards for determining whether a claim for clothing allowance is based on a circumstance that is not subject to change.(B)If the Secretary determines, pursuant to such standards, that a claim for clothing allowance is based on a circumstance that is not subject to change, paragraph (1)(A) shall not apply with respect to the claim.(d)Determination regarding continued eligibilityIf the Secretary determines, as the result of a review of a claim conducted under subsection (c)(1), that the veteran who submitted such claim no longer meets the requirements specified in subsection (a), the Secretary shall—(1)provide to the veteran notice of such determination that includes a description of applicable actions that may be taken following the determination, including the actions specified in section 5104C of this title; and(2)discontinue the clothing allowance based on such claim..(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to—(1)claims for clothing allowance submitted on or after the date of the enactment of this Act; and(2)claims for clothing allowance submitted prior to the date of the enactment of this Act, if the veteran who submitted such claim is in receipt of the clothing allowance as of the date of the enactment of this Act.